Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 are allowed.
	The following is an examiner’s statement of reasons for allowance of claim 1:
	The prior art Lai et al. Publication No. US 2019/023274565 discloses an electrostatic discharge (ESD) protection circuit, comprising: a negative ESD protection circuit [Fig. 2, 200B] and a positive ESD protection circuit [Fig. 2, 200A], wherein the positive ESD protection circuit and the negative ESD protection circuit are connected in parallel; and the positive ESD protection circuit and the negative ESD protection circuit connected to a P-type enhanced GaN power devicwherein the negative ESD protection circuit comprises a first resistor [Fig. 2, 220], a first field effect transistor [Fig. 2, 222], one end of the first resistor is connected to a gate of the P-type enhanced GaN power device [Fig. 2, top end of 220 is connected to the gate of 202], and the other end of the first resistor is connected to a gate of the first field effect transistor [Fig. 2, the bottom end of the resistor 220 is connected to the gate of 222]; and wherein the positive ESD protection circuit [Fig. 2, 200A] comprises a fourth field effect transistor [Fig. 2, 216].
However, Lai does not disclose that the negative ESD protection circuit comprises a charging capacitor, a second field effect transistor, wherein the other end of the first resistor is connected to one end of the charging capacitor; a drain of the  first field effect transistor is connected to the gate of the P-type enhanced GaN power 
The following is an examiner’s statement of reasons for allowance of claim 7: The prior art does not disclose an ESD protection circuit, comprising: a positive ESD protection circuit and a negative ESD protection circuit, wherein the negative ESD protection circuit comprises a first resistor [Fig. 2, 220], a first field effect transistor [Fig. 2, 222], one end of the first resistor is connected to a gate of the P-type enhanced GaN power device [Fig. 2, top end of 220 is connected to the gate of 202], and the other end of the first resistor is connected to a gate of the first field effect transistor [Fig. 2, the bottom end of the resistor 220 is connected to the gate of 222]; the positive ESD protection circuit comprises a sixth field effect transistor, wherein a source of the sixth field effect transistor is connected to the source of the P-type GaN enhanced power device, and both a gate and a drain of the sixth field effect transistor are connected to the drain of the first field effect transistor; and a third field effect transistor is further connected between the first resistor and the first field effect transistor, wherein a gate of the third field effect transistor is connected to one end of the first resistor, a source of the third field effect transistor is connected to the drain of the first field effect transistor, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836